Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kari Bartingale, Registration No. 35,183 on 01/22/2021.

The claims have been amended as the following:
Claim 1 (Currently Amended):	A system comprising:
an article of PPE including an active wireless communication device for transmitting a signal, and a controller for managing configuration settings on the article of PPE;
a communication hub including a user interface, an electronic connection to a PPE management software, and a wireless communication device; and
a user device including a second wireless communication device;
wherein when the wireless communication device of the communication hub detects that the article of PPE is in proximity to the communication hub, the communication hub displays information on the user interface; 
wherein the information on the user interface includes the configuration settings on the article of PPE, and wherein the configuration settings can be adjusted by a user through interaction with the user interface; 

wherein the controller adjusts the configuration settings on the article of PPE in response to receipt of the information related to the adjusted configuration settings; and
wherein the configuration settings on the article of PPE displayed on the user interface are customized based on a user identifier in a signal transmitted by the user device.

Claim 2 (Previously Presented):	The system of claim 1, wherein the article of PPE is in proximity to the communication hub when a received signal strength indicator (RSSI) of the signal from the active wireless communication device of the article of PPE exceeds a threshold.

Claim 3 (Currently Amended):	The system of claim 1, the user by detecting that [[a]]the signal transmitted by [[a]]the user device exceeds a received signal strength indicator (RSSI) threshold.

Claim 4 (Cancelled).

Claim 5 (Original):	The system of claim 1, wherein the communication hub can transmit a command or other data to an article of PPE within a signal range of the communication hub.

Claim 6 (Previously Presented):	The system of claim 1, wherein the configuration settings on the article of PPE displayed on the user interface are customized based on context information received from the PPE management software or from remote sensors.

Claim 7 (Previously Presented):	The system of claim 6, wherein context information includes user personal information, environmental information, location based information, safety related information, task related information, PPE information, sensor information.


a communication hub including a user interface, an electronic connection to a PPE management software, and a wireless communication device;
a user device including an active wireless communication device;
wherein the active wireless communication device of the user device transmits a signal including a user identifier; 
wherein when the wireless communication device of the communication hub detects that the user device is in proximity to the communication hub, the communication hub displays information on the user interface;
wherein the information displayed on the user interface includes user-specific information received from the PPE management software and based on the user identifier;
wherein the user interface provides [[the]]a user [[the]]an option to enter information related to an article of PPE having a PPE controller through interaction with the user interface; 
wherein the information displayed on the user interface includes configuration settings on the article of PPE are customized based on the user identifier in the signal transmitted by the user device and can be adjusted by a user through interaction with the user interface;
wherein the wireless communication device of the communication hub transmits information related to adjusted configuration settings input by the user through interaction with the user interface to the article of PPE; and 
wherein the PPE controller adjusts the configuration settings on the article of PPE in response to receipt of the information related to the adjusted configuration settings.

Claim 9 (Currently Amended):	The system of claim 8, wherein the information displayed on the user interface includes a unique message for the user.

Claim 10 (Currently Amended):	The system of claim 8, wherein the information displayed on the user interface includes unique user health or safety data. 



Claim 12 (Currently Amended):	The system of claim 8, wherein the information displayed on the user interface includes information related to a game the user is participating in.

Claim 13 (Original):	The system of claim 8, wherein the user interface allows the user to select attractive information to display on the user interface.

Claim 14 (Previously Presented):	The system of claim 8, wherein the article of PPE comprises a second active wireless communication device. 

Claim 15 (Currently Amended):	The system of claim 8, wherein the information displayed on the user interface includes unique user productivity information.

Claim 16 (Original):	The system of claim 8, wherein the user interface provides an option for the user to acknowledge a message by interacting with the user interface.

Claim 17 (Currently Amended):	The system of claim 8, wherein the information displayed on the user interface includes unique user task information.

Claim 18 (Previously Presented):	The system of claim 8, wherein the user is in proximity to the communication hub when a received signal strength indicator (RSSI) of the signal from the active wireless communication device of the user device exceeds a threshold.

Claim 19 (Original):	The system of claim 8, wherein the communication hub can transmit a command to a user device in a signal range of the communication hub.

displayed on the user interface includes context information received from the PPE management software or remote sensors.

Claim 21 (Cancelled).

Claim 22 (Previously Presented):	The system of claim 1, wherein the configuration settings include personal health or safety configuration settings.

Claim 23 (Previously Presented):	The system of claim 1, wherein the article of PPE is a hearing protection device and the adjusted configuration settings include volume settings for one or more frequency ranges filtered by the hearing protection device.

Claim 24 (Previously Presented):	The system of claim 1, wherein the article of PPE is an air purifying respirator device and the adjusted configuration settings include fan settings for the air purifying respirator device.

Claim 25 (Previously Presented):	The system of claim 1, wherein the article of PPE includes at least one of respiratory protection equipment, a visor, protective headwear, a hearing protection device, protective shoes, protective gloves, protective clothing, protection sensor, a safety tool, or a mining cap lamp. 

Claim 26 (Previously Presented):	The system of claim 1, wherein upon detecting that the article of PPE is in proximity to the communication hub, the communication hub automatically determines adjusted configuration settings for the article of PPE, and the wireless communication device of the communication hub transmits the automatically determined adjusted configuration settings to the wireless communication device of the article of PPE.


The following is an examiner’s statement of reasons for allowance:
when taken in the context of the claims as a whole.
In addition to the applicants arguments/remarks submitted on 11/05/2020, at best the prior arts of record disclose, specifically for claim 1: 
Chen (US 2004/0100384 A1) discloses A system comprising (Figs. 1-3; [0001], [0021]): an article of PPE including an active wireless communication device for transmitting a signal, and a controller for managing settings on the article of PPE (Figs. 1-3; [0021], [0037], [0039]); a communication hub including a user interface, an electronic connection to a PPE management software, and a wireless communication device (Figs. 1-3; [0040], [0023-0024]); wherein when the wireless communication device of the communication hub detects that the article of PPE is in proximity to the communication hub, the communication hub displays information on the user interface; wherein the information on the user interface includes information for the article of PPE (Figs. 1-3 [0023], [0040-0041])
Y (US 2018/0276598 A1) discloses a controller for managing configuration settings on the article of PPE (Y Figs. 1-10; [0034]); wherein the information in the user interface includes the configuration settings on the article of PPE, and wherein the configuration settings can be adjusted (Y Figs. 1-10; [0025-0026], [0030], [0035]); wherein the wireless communication device of the communication hub transmits information related to adjusted configuration settings to the wireless communication device of the article of PPE (Y Figs. 1-10; [0025-0026], [0028-0034]); and wherein the controller adjusts the configuration settings on the article of PPE in response to receipt of the information related to the adjusted configuration settings (Y Figs. 1-10; [0053], [0031-0034])
Youn (US 2016/0165037 A1) discloses wherein the information on the user interface includes the configuration settings on the article, and wherein the configuration settings can be adjusted by a user through interaction with the user interface; transmits information related to adjusted configuration settings input by the user through interaction with the user interface (Youn Figs. 1-11; [0151-0156], [0197-0198], [0202-0203], [0213], [0140], [0050-0051], [0327], smart glove)
In addition to the applicants arguments/remarks submitted on 11/05/2020, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 8 as a whole.
Thus, claims 1-3, 5-20, and 22-26 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143